                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION


CHRISTINA LOYCE STICKA,                        Case No. CV-18-120-BLG-TJC

                                              JUDGMENT IN A CIVIL CASE
                     Plaintiff,

  vs.

ANDREW SAUL, COMMISSIONER
OF THE SOCIAL SECURITY
ADMINISTRATION,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED Pursuant to Order (Doc. 14), the
 Commissioner’s decision is REVERSED, and this matter is REMANDED pursuant
 to sentence four of 42 U.S.C. § 405(g) for further proceedings consistent herewith.

        Dated this 30th day of September 2019.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Heidi Gauthier
                                  Heidi Gauthier, Deputy Clerk
